DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to claims filed 12/30/2021.  Claims 1, 8 and 15 are amended.  Claims 1-21 are pending and examined.


Claim Objections
Claims 1-21 are objected to for minor informalities.  Appropriate corrective action is required.
Claim 1. “the first ramp”, “the second ramp”, “the first and second ramps” are believed to be in error for “the first deployable ramp”, “the second deployable ramp”, “the first deployable ramp and the second deployable ramp”.
Claim 2. “the first and second ramps” is believed to be in error for “the first deployable ramp and the second deployable ramp”.
Claim 3. “the engine” is believed to be in error for “the air-breathing engine”.
Claim 4. “the first and second ramps”, “deployed states and un-deployed states”, “first and second ramps”, “the first and second ramps” are believed to be in error for “the first deployable ramp and the second deployable ramp”, “a deployed state and an un-deployed state”, “ the first deployable ramp and the second deployable ramp ramps”, “the first and deployable ramp and the second deployable ramp”.
Claim 5. “the first ramp and/or the second ramp” are believed to be in error for “the first deployable ramp and/or the second deployable ramp”.
Claim 6. “the first ramp”, “the second ramp” are believed to be in error for “the first deployable ramp”, “the second deployable ramp”.
Claim 7. “the first and second ramps” is believed to be in error for “the first deployable ramp and the second deployable ramp”.
Claim 8. “the first ramp”, “the second ramp”, “the first and second ramps” are believed to be in error for “the first deployable ramp”, “the second deployable ramp”, “the first deployable ramp and the second deployable ramp”.
Claim 9. “the first and second ramps” is believed to be in error for “the first deployable ramp and the second deployable ramp”. 
Claim 10. “the engine” is believed to be in error for “the thrust-vectored, air-breathing engine”.
Claim 11. “the first and second ramps”, “deployed states and un-deployed states”, “the first deployable ramp and the second deployable ramp”, “the first deployable ramp and the second deployable ramp” are believed to be in error for “the first deployable ramp and the second deployable ramp”, “a deployed state and an un-deployed state”, “the first deployable ramp and the second deployable ramp”, “the first deployable ramp and the second deployable ramp”.
Claim 12. “the engine when the first ramp and/or the second ramp” is believed to be in error for “the thrust-vectored, air-breathing engine when the first deployable ramp and/or the second deployable ramp”.
Claim 13. “the first ramp is configured to separate axial flow entering from the inlet; and the second ramp” is believed to be in error for “the first deployable ramp is configured to separate axial flow entering from the inlet; and the second deployable ramp”.
Claim 14. “the first and second ramps” is believed to be in error for “the first deployable ramp and the second deployable ramp ramps”. 
Claim 15. “the first ramp is disposed on an internal wall of the nozzle within the throat; wherein the second ramp” is believed to be in error for “the first ramp of the first and second deployable ramps is disposed on an internal wall of the nozzle within the throat; wherein the second ramp of the first and second deployable ramps”.
Claim 16. “the first and second ramps” is believed to be in error for “the first and second deployable ramps”.
Claim 17. (Original) “the engine” is believed to be in error for “the air-breathing engine”.
Claim 18. “the first and second ramps each have deployed states and un-deployed states; the exhaust flow is axial when the first and second ramps are in the un-deployed state; and redirecting the exhaust flow comprises directing the exhaust flow to a non-axial condition by activating the first and second ramps” is believed to be in error for “the first and second deployable ramps each have a deployed state and an un-deployed state; the exhaust flow is axial when the first and second deployable ramps are in the un-deployed state; and redirecting the exhaust flow comprises directing the exhaust flow to a non-axial condition by activating the first and second deployable ramps”.
Claim 19. “the engine” is believed to be in error for “the thrust-vectored, air-breathing engine”. 
Claim 20. “first and second deployable ramps comprises deploying the first ramp to separate axial flow entering from the inlet and deploying the second ramp” is believed to be in error for “the first and second deployable ramps comprises deploying the first deployable ramp of the first and second deployable ramps to separate axial flow entering from the inlet and deploying the second deployable ramp of the first and second deployable ramps”.
Claim 21. “the first and second ramps” is believed to be in error for “the first and second deployable ramps”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan 3,057,150 in view of Willard 4,052,007
Regarding claim 1, Horgan teaches an apparatus (22) of an air-breathing engine (10) comprising a nozzle (converging diverging nozzle 52 and the elements upstream of 52) having an inlet (the upstream end of the nozzle), an exit (the downstream end of 52), and a throat (the interior surface of 50 comprising 62 (converging), 64 (diverging, shown as 54 in Fig. 5), and 66) disposed between the inlet and exit (see Fig. 5), the apparatus comprising: a first deployable ramp (102 and 104) is disposed (see Fig. 5) on an internal wall of the nozzle (the side wall of the nozzle) within the throat (see Fig. 5); and a second deployable ramp (86), wherein the second deployable ramp does not form part of the nozzle (the nozzle is construed as excluding movable elements 84 and 84) positioned at the exit of the nozzle (see Fig. 5) opposite the first ramp (see Fig. 5); and wherein the second ramp extends beyond the exit of the nozzle when deployed (see Fig. 5, 86 is always downstream of 52); and wherein the first and second ramps are configured to redirect an exhaust flow of the nozzle (see Fig 5).
Horgan does not each the apparatus for vectoring thrust.
Willard teaches second deployable ramps (12 and 16) for a super or sub-sonic jet engine (see Abstract “A flap-type, two-dimensional nozzle for use with thrust creating vehicles which operate at both subsonic and supersonic speeds”) having a variable area nozzle (see Fig. 1, 2, 5 and 6), wherein the flaps are positively controlled so as to support thrust vectoring (see Fig. 3 and 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horgan with Willard’s teachings on second deployable ramp control to provide thrust vectoring for a variable area nozzle suitable for subsonic or supersonic jet application (see Abstract “A flap-type, two-dimensional nozzle for use with thrust creating vehicles which operate at both subsonic and supersonic speeds includes a rectangular exhaust with a cooperating primary flap and rotatable flap at the top and bottom thereof, the top and bottom flap systems have the primary flaps controlled collectively while the rotatable flaps rearwardly thereof can be controlled collectively or individually to achieve their desired objective. The primary flaps of the flap systems move between a position of minimum throat area and maximum throat area while the rotatable flaps move between a plurality of symmetrical positions which provide for forward thrust and reverse thrust and a plurality of differential positions which provide for thrust vectoring and modulated thrust”).
Regarding claim 2, Horgan in view of Willard teaches the invention as discussed above.
Horgan further teaches wherein the first and second ramps are asymmetrically staggered (see Fig. 5).
Regarding claim3, Horgan in view of Willard teaches the invention as discussed above.
Horgan in view of Willard as discussed above also teaches wherein the engine comprises a supersonic engine (the engine comprises an afterburner 20, and as evidenced by NASA, engines with afterburners are supersonic “Afterburners are only used on supersonic aircraft like fighter planes and the Concorde supersonic airliner”), 
Horgan further teaches the diverging section leading to the exit (see Fig. 5).
Regarding claim4, Horgan in view of Willard teaches the invention as discussed above.
Horgan in view of Willard as discussed above also teaches wherein the first and second ramps each have deployed states (the state for the first ramp when it extends inward from the position shown in Fig. 5 of Horgan and the state for the second ramp shown in Fig. 3 and/or 4 of Willard) and un-deployed states (the state for the first and second ramp shown in Fig. 5 of Horgan); the exhaust flow is axial when the first and second ramps are in the un-deployed state (see Fig. 5 of Horgan); and the exhaust flow is redirected to a non-axial condition when the first and second ramps are in the deployed state (see Fig. 5 of Horgan and Fig. 3 and/or 4 of Willard cited supra).
Regarding claim 5, Horgan in view of Willard teaches the invention as discussed above.
Horgan in view of Willard as discussed above also teaches wherein the nozzle comprises a nozzle axis (the longitudinal central axis of the nozzle) and the exhaust flow comprises a sonic line (when operated normally with supersonic flow the nozzle will have a sonic line); and the sonic line is skewed off-axis with the nozzle axis to vector thrust from the engine when the first ramp and/or the second ramp are deployed (vectoring the supersonic thrust by deploying the ramps will skew the sonic line off-axis).
Regarding claim 6, Horgan in view of Willard teaches the invention as discussed above.
Horgan in view of Willard teaches as discussed above also teaches wherein the first ramp is configured to separate axial flow entering from the inlet (the normal operation of the first ramp in the deployed position will separate axial flow entering the inlet).  Regarding and the second ramp as configured to direct re-attaching airflow at the exit to an off-axis condition, applicant’s disclosure indicates this is the result of the second ramp being deployed opposite the deployment direction of the first ramp (see Fig. 1).  This same configuration occurs when the second ramps deployment direction opposes the deployment direction of the first ramp, this would occur when vectoring thrust upward with the blow in doors of Horgan (102 and 104) opened.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horgan in view of Willard so as to configure the second ramp to vector thrust upward when the blow in doors are opened to provide upward vectored thrust during flight as needed.
Regarding claim 7, Horgan in view of Willard teaches the invention as discussed above.
Horgan further teaches wherein at least one of the first and second ramps comprises a flap pivoting about a hinge from the non-deployed state to the deployed state (see Fig. 5, both of the ramps pivot about hinges (the hinges at 110, 112, and 88)).
Regarding claims 8-14, per the rejection of claims 1-7 supra, Horgan in view of Willard teaches the limitations of claims 8-14
Regarding claims 15-21, per the rejection of claims 8-14 supra, Horgan in view of Willard teaches the structural limitations recited in claims 15-21.
The recited method step of claims 15-21 the result of the normal operation of the apparatus as taught by Horgan in view of Willard supra.
It would have been obvious for one of ordinary skill in the art before the effective filing date to have performed the method steps recited in claims 15-21 since it has been held that if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.


Response to Arguments
Applicant’s arguments have been considered and the asserted deficiencies with regards to the first ramp being within the throat have been addressed by a new interpretation of Horgan.  Regarding ramps 102 and 104 not being disposed on an internal wall, they are both mounted to and thereby disposed on side walls 58, and when closed the ends are disposed on the top wall 54 which is shown as structurally distinct from 102 and 104. Regarding the second deployable ramp of Horgan being part of the nozzle, the second deployable ramp can be construed as separate from the nozzle.  In particular, applicant has provided no special definition of a nozzle within the specification that would result in: the nozzle ramp 14 of applicant’s disclosure being construed as NOT part of the nozzle while also requiring 26 of Horgan to part of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741